United States Court of Appeals
                        For the First Circuit

No. 15-1858

 CORNWELL ENTERTAINMENT, INC., f/k/a Cornwell Enterprises, Inc.,
f/k/a CEI Enterprises, Inc.; PATRICIA D. CORNWELL; STACI GRUBER,
                              PH.D.,

                       Plaintiffs, Appellants,

                                  v.

              ANCHIN, BLOCK & ANCHIN, LLP; EVAN SNAPPER,

                        Defendants, Appellees.


                             ERRATA SHEET


     The opinion of this Court issued on July 18, 2016, is amended
as follows:

     On Page 4, line 4: "John Gilmore" is replaced with "Jim
Gilmore"